                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                    3:20-cv-00020-RJC
                               (3:18-cr-00133-RJC-DCK-1)

MARCUS LENARD ARMSTRONG,                  )
                                          )
                  Petitioner,             )
                                          )
vs.                                       )                                ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Respondent.             )
__________________________________________)

        THIS MATTER is before the Court on Petitioner’s Motion to Vacate, Set Aside or Correct

Sentence under 28 U.S.C. § 2255. [CV Doc. 1].1

I.      BACKGROUND

        In June 2017, the Drug Enforcement Administration (DEA) and the United States Postal

Inspector Service (USPIS) began investigating Petitioner Marcus Lenard Armstrong (“Petitioner”)

for trafficking an opiate analog known as U-47700. [Id. at ¶ 12]. On June 27, 2017, the DEA

discovered that a package containing suspected Xanax pills was being shipped from Flushing, New

York, to Charlotte, North Carolina. [Id. at ¶ 13]. The same sender was shipping packages to

multiple locations through the country. [Id.]. Two days later, the parcel, which was addressed to

“Tim McCoy,” arrived in Charlotte. [Id. at ¶ 14]. That afternoon, Petitioner stopped a postal

carrier in the area of the delivery address and asked whether the carrier had any packages for “Tim


1 Citations to the record herein contain the relevant document number referenced preceded by either the
letters “CV,” denoting that the document is listed on the docket in the civil case file number 3:20-cv-00020-
RJC, or the letters “CR,” denoting that the document is listed on the docket in the criminal case file number
3:18-cr-00133-RJC-DCK-1.




      Case 3:18-cr-00133-RJC-DCK Document 42 Filed 03/10/21 Page 1 of 16
McCoy.” [Id.]. The carrier replied that he did not, but he stated that the packages might be

available for pickup at the post office. [Id.]. Petitioner stated that he would go to the post office.

[Id.].

         The next day, officers went to the address on the package and spoke with Tim McCoy, who

stated that he had agreed to accept packages for Petitioner. [Doc. 1 at 3]. McCoy gave consent to

open the package. [Id.]. Officers found two aluminum Ziploc bags containing a white powdery

substance inside the package. [Id.]. The substance was taken to a police lab for testing. [Id.].

Later that afternoon, Petitioner again approached the postal carrier, identified himself as Tim

McCoy, and asked if the carrier had any packages for delivery. [CR Doc. 28 at ¶ 16]. The carrier

stated that he did not have any packages for McCoy, but that a package may be available at the

post office. [Id.]. Petitioner gave the carrier his phone number and asked the carrier to contact

him if the carrier located the package. [Id.]. Petitioner then contacted the post office, advising

that he was going to pick up the package. [Id.]. Postal employees notified law enforcement, who

proceeded to the post office. [Id.].

         At about 2:47 p.m., Petitioner arrived at the post office and was approached by an

undercover USPIS officer acting as a postal employee. [Id. at ¶ 17]. Petitioner said he was there

to pick up a package. [Id.]. The employee asked for the package’s shipping address or tracking

number. [Id.]. Petitioner consulted his phone and identified the street to which the package was

shipped but stated that the tracking number was in his car. [Id.]. Petitioner then became nervous

and the employee identified himself as a federal agent. [Id.]. Petitioner pushed the officer and

ran to the parking lot where a brief struggled ensued. [Id.]. The USPIS officer was injured, but

officers were able to detain Petitioner. [Id.].




                                                  2

         Case 3:18-cr-00133-RJC-DCK Document 42 Filed 03/10/21 Page 2 of 16
       At approximately 2:56 p.m., less than ten minutes after Petitioner had arrived at the post

office, officers Mirandized Petitioner and interviewed him. [Id. at ¶ 18]. At first, Petitioner stated

that he was picking up the package for a friend but refused to identify the friend and stated that he

did not know what the package contained. [Id.]. The USPIS officer told Petitioner that the package

contained an illegal narcotic and that they had questions about his involvement in the offense.

[Id.]. At that point, around 3:01 p.m., Petitioner stated that he wanted a lawyer. [Id.]. He was

arrested and taken to a detention center. [Id.].

       Once at the detention center, Petitioner requested to speak with the USPIS officers. [Id. at

¶ 19]. Around 5:24 p.m., officers re-Mirandized Petitioner. Petitioner then told officers that a

man named “G” had asked him to accept packages through the U.S. mail. [Id.]. Petitioner stated

that he met G through a chat room in November 2016. They agreed that Petitioner would provide

G with a mailing address for the packages and that G would provide Petitioner with the packages’

tracking numbers. [Id. at ¶ 20]. Petitioner admitted to receiving three packages for G that had

been delivered to the Atlanta, Georgia, area, and giving them to G in person or remailing them to

G at another location. [Id.]. G paid Armstrong $500 per package. [Id. at ¶ 21]. Petitioner stated

that he did not know what was in the packages, but he knew that “it couldn’t be good.” [Id.].

       Petitioner stated that he had used McCoy’s address to receive the package that was

intercepted. Petitioner also admitted that he had approached the postal carrier and lied about his

identity as McCoy. [Id. at ¶ 22]. Petitioner stated that McCoy was a family friend and not involved

in the scheme. [Id.].

       Officers obtained federal search warrants to search Petitioner’s two cell phones. [Id. at ¶

23]. One of the cell phones had the same number Petitioner had given to the postal carrier. [Id.].

The other phone contained phone logs discussing narcotics trafficking, increasing the potency of



                                                   3

      Case 3:18-cr-00133-RJC-DCK Document 42 Filed 03/10/21 Page 3 of 16
opiates by adding Benadryl, and the “Silk Road,” an online dark web market used to sell and

purchase illegal drugs. [Id.].

       Petitioner was charged by a criminal complaint with resisting, impeding, and interfering

with a federal agent while engaged in the performance of official duties. [Case No. 3:17-mj-00239,

Doc. 1: Criminal Complaint]. On July 11, 2017, the Court placed Petitioner on supervised

electronic monitoring. [CR Doc. 28 at ¶ 24]. Two weeks later, he tested positive for and admitting

to using marijuana. [Id. at ¶ 7]. Four months later, Petitioner cut off his location monitoring

transmitter and fled. [Id. at ¶ 25]. He was eventually arrested in Atlanta, Georgia, on January 12,

2018. [Id. at ¶ 8].

       Petitioner was then charged in a criminal complaint with one count of conspiracy to

distribute and possession with intent to distribute a detectable amount of U-47700, a Schedule I

controlled substance in violation of 21 U.S.C. § 846 (Count One), and one count of assaulting,

resisting, or impeding a federal officer in violation of 18 U.S.C. § 111 (Count Two). [CR Doc. 1

at 1: Criminal Complaint]. Later, Petitioner was charged in a Bill of Information with only the

drug conspiracy offense, in violation of 21 U.S.C. §§ 841(a)(1) and 846.2 [CR Doc. 13: Bill of

Information].

       The parties reached a plea agreement pursuant to which Petitioner agreed to plead guilty

to Count One in exchange for other terms of the plea agreement. [See Doc. 14: Plea Agreement].

The parties agreed, pursuant to Rule 11(c)(1)(B), to jointly recommend the Court make certain

findings and conclusions as to the Sentencing Guidelines (U.S.S.G.). [See id. at ¶ 8]. These

included, in pertinent part, the following:



2Count Two previously charged in the Complaint was omitted from the Information. [See CR Docs. 1,
13].


                                                4

      Case 3:18-cr-00133-RJC-DCK Document 42 Filed 03/10/21 Page 4 of 16
                 b.      The amount of mixture and substance containing a
                         detectable amount of 3,4-Dichloro-N-[2-(dimethylamine)
                         cyclohexyl]-N-methylbenzamide (“U-47700”), a Schedule I
                         controlled substance, that was known to or reasonably
                         foreseeable by the defendant (including relevant conduct)
                         was approximately one thousand three, point three eight
                         (1,003.38) grams of U-47700.

                 b1.     The parties agree to recommend, but not bind the District
                         Court, that for United States Sentencing Guideline
                         (U.S.S.G.) purposes, under U.S.S.G. §2D1.1, 1 gram of
                         Morphine = 500 grams of Marijuana.
                         Subsequently, 1,003.38 grams of U-47700 = 501,690 grams
                         of Marijuana.
                         The parties further agree this comparison is based on effects
                         of the U-47700 drug, and not on chemical structure.

                 c.      The United States and Defendant agree that the U.S.S.G.
                         §3C1.2 enhancement is applicable herein….

[Id.].

         Petitioner stipulated that there was a factual basis for his guilty plea, that he had read it and

understood it, and that the factual basis could be used by the Court and the United States Probation

Office to determine the applicable advisory guideline range or the appropriate sentence under 18

U.S.C. § 3553(a). [Id. at ¶ 15]. Petitioner also agreed not to object to any provisions therein. [See

CR Doc. 15: Factual Basis]. Petitioner waived his rights to contest his conviction and/or sentence

through appeal or post-conviction action, including pursuant 28 U.S.C. § 2255, except for claims

based on ineffective assistance of counsel or prosecutorial misconduct. [Id. at ¶ ¶19-20].

         Petitioner pleaded guilty in accordance with the plea agreement. At the plea and Rule 11

hearing, Petitioner testified that he understood that he was under oath and required to give truthful

answers to the questions asked by the Court. [CR Doc. 21 at ¶ 1: Acceptance and Entry of Guilty

Plea; CR Doc. 40 at 4: Plea Hearing Tr.]. The Court reviewed the Bill of Information, including

the charge and its minimum and maximum penalties. Petitioner testified that he understood the



                                                    5

         Case 3:18-cr-00133-RJC-DCK Document 42 Filed 03/10/21 Page 5 of 16
charge and the penalties and that he had been over the Bill of Information and the charge with his

attorney. [CR Doc. 40 at 2-6].

        Petitioner further testified that he had spoken with his attorney about how the Sentencing

Guidelines might apply to his case and that the District Judge would not be able to determine the

applicable guidelines range until after Petitioner’s Presentence Investigation Report (PSR) was

prepared and Petitioner had the opportunity to comment on it. [CR Doc. 40 at 6-7; CR Doc. 21 at

¶¶ 13-14]. Petitioner acknowledged that he understood that if the sentence imposed were more

severe than Petitioner expected, or the Court did not accept the Government’s sentencing

recommendation, Petitioner would remain bound by his plea and have no right to withdraw. [CR

Doc. 40 at 7; CR Doc. 21 at ¶ 17]. Petitioner confirmed that he was, in fact, guilty of the charge

to which he was pleading guilty. [CR Doc. 40 at 8; CR Doc. 21 at ¶ 24].

        Counsel for the Government described the terms of the plea agreement in detail. [CR Doc.

40 at 9-12]. After the Government reviewed the terms of the plea agreement, Petitioner testified

that he understood its terms and agreed to them, including his appeal and post-conviction relief

waiver. [Id. at 12-13]. Petitioner also testified that he had reviewed the factual basis with his

attorney and that he had read it, understood it, and agreed with it. [Id. at 13]. Petitioner specifically

testified that he was “satisfied with the services of [his] lawyer in this case” and had no other

comments regarding his services. [Id. at 13-14]. Petitioner’s attorney then attested that he had

reviewed all the terms of the plea agreement Petitioner, and that he was satisfied that Petitioner

understood those terms. [Id. at 14]. Thereafter, the Court found that Petitioner’s guilty plea was

“knowingly and voluntarily made” and found a factual basis to support the plea. [Id.; CR Doc. 21

at p. 5]. The Magistrate Judge then accepted Petitioner’s guilty plea. [Id.].




                                                   6

      Case 3:18-cr-00133-RJC-DCK Document 42 Filed 03/10/21 Page 6 of 16
       Before Petitioner’s sentencing, a probation officer prepared a PSR. [CR Doc. 28: PSR].

In the PSR, the probation officer set forth the relevant conduct, as described above, in detail. [See

id. at ¶¶ 11-26]. The probation officer recommended a base offense level of 26 pursuant to

U.S.S.G. §2D1.1. [Id. at ¶ 31]. The probation officer noted that research regarding U-47700

“indicates that the drug exhibits pharmacological profiles similar to morphine or other mu-opioid

receptor agonists (citation omitted). Therefore, U-47700 is calculated equivalent to morphine

(USSG §2D1.1, comment. (n.6)). Pursuant to USSG §2D1.1, comment. (n.8(D)), one (1) gram

morphine equals 500 grams of marijuana.” [Id.]. And 1,003.38 grams of U-47700 equals 501,690

grams (or 501.69 kilograms) of marijuana, which yields a base offense level of 26. [Id.]. The

probation officer recommended a two-level enhancement for obstruction of justice based on

Petitioner’s absconding from supervision and a three-level reduction for acceptance of

responsibility, yielding a Total Offense Level (TOL) of 25. [Id. at ¶¶ 35, 38-40]. The probation

officer computed a criminal history category of VI, which together with a TOL of 25, yielded a

guidelines range of 110 to 137 months’ imprisonment. [Id. at ¶¶ 40, 57, 82]. The PSR also noted

that statutory maximum term of imprisonment of 20 years. [Id. at ¶ 81 (citing 21 U.S.C. §§

841(a)(1) and (b)(1)(C))].

       The PSR noted the parties’ agreement that the two-level U.S.S.G. §3C1.2 reckless

endangerment during flight enhancement applied. [Id. at ¶ 83]. Under this enhancement, two

levels are added to a defendant’s offense level “[i]f the defendant recklessly created a substantial

risk of death or serious bodily injury to another person in the course of fleeing from a law

enforcement officer.” U.S.S.G. §3C1.2. The probation officer, however, asserted that two-level

obstruction of justice enhancement applies instead of the two-level reckless endangerment

enhancement. [Doc. 28 at ¶ 83]. The probation officer noted that, “while more than one



                                                 7

      Case 3:18-cr-00133-RJC-DCK Document 42 Filed 03/10/21 Page 7 of 16
adjustment can be applied under Chapter 3, the [Petitioner’s] conduct during the offense does not

appear to rise to the level necessary to support multiple enhancements under this chapter.” [Id.].

       Petitioner’s sentencing hearing was held on January 31, 2019. [CR Doc. 41: Sentencing

Tr.]. At the sentencing hearing, the parties stipulated that there was a factual basis to support the

guilty plea and that the Court could rely on the offense conduct set forth in the PSR to establish

the factual basis. [Id. at 2]. Petitioner testified that he read and understood the PSR and that he

had had enough time to go over the PSR with his attorney. [Id. at 3]. Petitioner objected to the

two-level obstruction of justice enhancement, arguing that the facts did not support its application.

[Id. at 3-7].   The Court then noted the parties’ agreement to the reckless endangerment

enhancement, but that the probation officer found that it did not apply. [Id. at 7-8]. The

Government stated that “equitably one or the other should be applied.” [Id. at 8]. The Court,

however, stated its belief that “both could possibly apply,” yielding a TOL of 27, and proceeded

to convey its reasoning for that conclusion. [Id. at 9-10]. Nonetheless, the Court decided to deny

Petitioner’s objection to the obstruction enhancement and to not apply the reckless endangerment

enhancement jointly recommended by the parties. [Id. at 10]. Furthermore, the Court noted that

“if [it] had not adjusted [the offense level] under obstruction, [it] would have adjusted it under

reckless endangerment,” but the Court was “choosing not to adjust for both.” [Id.]. The Court,

therefore, determined consistent with the PSR that the guidelines sentencing range was 110 to 137

months. [Id.]. After hearing argument on the § 3553(a) sentencing factors and a statement by

Petitioner, the Court sentenced Petitioner to a term of imprisonment of 120 months. [Id. at 10-19].

Judgment on Petitioner’s conviction was entered on March 4, 2019. [CR Doc. 35: Judgment].

Petitioner did not directly appeal his conviction or sentence.




                                                 8

      Case 3:18-cr-00133-RJC-DCK Document 42 Filed 03/10/21 Page 8 of 16
        On January 10, 2020, Petitioner timely filed the instant motion to vacate under § 2255.

[CV Doc. 1]. As grounds for his § 2255 motion, Petitioner claims his attorney provided ineffective

assistance of counsel on the following grounds: (1) his attorney failed to move for the suppression

of illegally seized evidence; (2) his attorney failed to advise Petitioner of an affirmative defense to

the crime charged; and (3) his attorney induced Petitioner to plead guilty based on erroneous advice

regarding Petitioner’s sentencing exposure.       [CV Doc. 1 at 4-5, 7]. Petitioner asks that his

sentence be vacated and for a trial. [Id. at 12]. The Government, on this Court’s Order, timely

responded to Petitioner’s motion to vacate and Petitioner replied. [CV Docs. 4, 7]. Several months

later, Petitioner filed a motion for summary judgment. [CV Doc. 8]. The Government responded

to this motion and Petitioner replied. [CV Docs. 9, 10].

        This matter is now ripe for adjudication.

II.     STANDARD OF REVIEW

        Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings . . .” in order to determine whether the petitioner is entitled to any relief on the claims

set forth therein. After examining the record in this matter, the Court finds that the arguments

presented by Petitioner can be resolved without an evidentiary hearing based on the record and

governing case law. See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.    DISCUSSION

        The Sixth Amendment to the U.S. Constitution guarantees that in all criminal prosecutions,

the accused has the right to the assistance of counsel for his defense. See U.S. CONST. amend.

VI.    To show ineffective assistance of counsel, Petitioner must first establish a deficient

performance by counsel and, second, that the deficient performance prejudiced him.                 See



                                                    9

       Case 3:18-cr-00133-RJC-DCK Document 42 Filed 03/10/21 Page 9 of 16
Strickland v. Washington, 466 U.S. 668, 687-88 (1984). In making this determination, there is “a

strong presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Id. at 689; see also United States v. Luck, 611 F.3d 183, 186 (4th Cir. 2010).

Furthermore, in considering the prejudice prong of the analysis, the Court “can only grant relief

under . . . Strickland if the ‘result of the proceeding was fundamentally unfair or unreliable.’”

Sexton v. French, 163 F.3d 874, 882 (4th Cir. 1998) (quoting Lockhart v. Fretwell, 506 U.S. 364,

369 (1993)). Under these circumstances, the petitioner “bears the burden of affirmatively proving

prejudice.” Bowie v. Branker, 512 F.3d 112, 120 (4th Cir. 2008). If the petitioner fails to meet

this burden, a “reviewing court need not even consider the performance prong.” United States v.

Rhynes, 196 F.3d 207, 232 (4th Cir. 1999), opinion vacated on other grounds, 218 F.3d 310 (4th

Cir. 2000).

       To establish prejudice in the context of a guilty plea, a petitioner must show that “there is

a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.” Meyer v. Branker, 506 F.3d 358, 369 (4th Cir. 2007) (quoting Hill

v. Lockhart, 474 U.S. 52, 59 (1985)). In evaluating claims under § 2255, statements made by a

defendant under oath at the plea hearing carry a “strong presumption of verity” and present a

“formidable barrier” to subsequent collateral attacks. Blackledge v. Allison, 431 U.S. 63, 73-74

(1977). “[C]ourts must be able to rely on the defendant’s statements made under oath during a

properly conducted Rule 11 plea colloquy.” United States v. Lemaster, 403 F.3d 216, 216, 221-

22 (4th Cir. 2005). Indeed, “in the absence of extraordinary circumstances, the truth of sworn

statements made during a Rule 11 colloquy is conclusively established, and a district court should

dismiss … any § 2255 motion that necessarily relies on allegations that contradict the sworn

statements.” Id. at 221-22.



                                                10

     Case 3:18-cr-00133-RJC-DCK Document 42 Filed 03/10/21 Page 10 of 16
       When a defendant pleads guilty, he waives all nonjurisdictional defects in the proceedings

conducted prior to entry of the plea.” United States v. Moussaoui, 591 F.3d 263, 279 (4th Cir.

2010). Thus, a knowing and voluntary guilty plea “forecloses federal collateral review” of prior

constitutional deprivations, including allegations of ineffective assistance of counsel that do not

affect the voluntariness of the plea. See Fields v. Att’y Gen. of Md., 956 F.2d 1290, 1294-96 (4th

Cir. 1992); accord United States v. Torres, 129 F.3d 710, 715 (2d Cir. 1997); Wilson v. United

States, 962 F.2d 996, 997 (11th Cir. 1992); Smith v. Estelle, 711 F.2d 677, 682 (5th Cir. 1983). A

guilty plea is valid when it “represents a voluntary and intelligent choice among the alternative

courses of action open to the defendant.” Burket v. Angelone, 208 F.3d 172, 190 (4th Cir. 2000)

(citing North Carolina v. Alford, 400 U.S. 25, 31 (1970)).

       A.      Suppression of Evidence and Affirmative Defense

       Here, Petitioner claims that counsel should have moved to suppress all evidence obtained

from the allegedly unlawful investigative detention. Petitioner claims that his ambiguous conduct

was insufficient to establish probable cause and that his arrest was, therefore, unlawful and all

evidence, including his statements, obtained from such detention should have been suppressed.

[CV Doc. 1-1 at 13-14]. Petitioner also argues that his counsel failed to investigate a viable

affirmative defense of self-defense relative to the charge under 18 U.S.C. § 111. Petitioner

contends that he was justified in his resistance to the officer who “misrepresented his official

capacity and his mission.” [Id. at 17]. Petitioner claims these circumstances “warrant[ ] dismissal

of the Resisting a Federal Officer Complaint.” [Id. at 14, 17].

       These claims fail. Petitioner waived his claims that his attorney failed to file a motion to

suppress and failed to inform him of an affirmative defense by pleading guilty. None of

Petitioner’s assertions establish that his attorney’s alleged errors impaired his understanding of the



                                                 11

     Case 3:18-cr-00133-RJC-DCK Document 42 Filed 03/10/21 Page 11 of 16
consequences of his guilty plea or the voluntariness of his decision to accept those consequences.

See Hunter v. United States, No. 3:16-cv-00052, 2016 WL 2888608, at *3 (W.D.N.C. May 13,

2016). Thus, Petitioner waived these claims by pleading guilty. See Carrasco v. United States,

No. 3:16-cv-298, 2016 WL 6023539, at *4 (W.D.N.C. Oct. 13, 2016) (holding that by pleading

guilty petitioner had waived the right to challenge his attorney’s failure to file a motion to

suppress). Moreover, these claims lack merit in any event.

       Petitioner was not charged with violating § 111 in the Bill of Information.3 He was only

charged with drug trafficking and only pleaded guilty to drug trafficking. Petitioner cannot show

deficient performance or prejudice where he was not convicted of the § 111 charge and he does

not allege or show that self-defense would be a defense to his drug trafficking charge.

Furthermore, counsel’s decision not to file a motion to suppress was reasonable. The facts, as

outlined in the PSR accepted by Petitioner, show there was no unlawful detention, that Petitioner’s

statements were made after he was Mirandized, and that search warrants were obtained for

Petitioner’s cell phones. Petitioner’s conduct in attempting to pick up a package that was addressed

to another person and that contained Ziploc bags with a white powdery substance was sufficient

to create reasonable suspicion for officers to conduct an investigative detention. See United States

v. Dickey-Bey, 393 F.3d 449, 455-56 (4th Cir. 2004) (holding there was probable cause to arrest

a man who picked up a package containing cocaine from a mail delivery store). Moreover,

Petitioner’s flight and assault of a federal agent provided officers with probable cause to arrest

him. Virginia v. Moore, 553 U.S. 164, 171 (2008) (holding “when an officer has probable cause

to believe a person committed even a minor crime in his presence … [t]he arrest is constitutionally

reasonable”). As such, counsel’s performance was not deficient for not filing a motion to suppress.


3Furthermore, the Court did not apply the reckless endangerment enhancement under U.S.S.G. §3C1.2 at
sentencing either.

                                                12

     Case 3:18-cr-00133-RJC-DCK Document 42 Filed 03/10/21 Page 12 of 16
And Petitioner cannot show that he was prejudiced by this decision. He has not shown that a

motion to suppress would have been successful. See Kimmelman v. Morrison, 477 U.S. 365, 375

(1986) (A petitioner cannot establish prejudice unless he proves that the “Fourth Amendment claim

is meritorious and that there is a reasonable probability that the verdict would have been different

absent the excludable evidence.”).

        The Court, therefore, will dismiss these claims. Petitioner has waived these pre-plea claims

of ineffective assistance and they are also without merit.

        B.      Erroneous Advice on Sentencing Exposure

        On this issue, Petitioner contends that his attorney told him that if he did not plead guilty,

Petitioner “would be indicted and his sentence would be based upon the chemical structure of the

controlled substance making the marijuana equivalent of U-47700 Fentenyl [sic] Analogue and his

base offense level a (34), presuming a criminal history category (4), would provide a sentencing

range of 210-265 months.”4 [CV Doc. 1-1 at 18]. Petitioner states that there was “no evidence”

to support his counsel’s representation regarding how the base offense level could be calculated if

Petitioner did not plead guilty. Namely, Petitioner argues that U-47700’s chemical structure is not



4 Pursuant to U.S.S.G. §2D1.1 cmt. n. 6 (2016), when determining the base offense level for a controlled
substance not specifically referenced in that guideline, a court should use “the marihuana equivalency of
the most closely related controlled substance referenced in this guideline.” In making this determination,
a court should consider the following:

    (A) Whether the controlled substance not referenced in this guideline has a chemical structure that is
        substantially similar to a controlled substance referenced in this guideline.

    (B) Whether the controlled substance not referenced in this guideline has a stimulant, depressant, or
        hallucinogenic effect on the central nervous system that is substantially similar to the stimulant,
        depressant, or hallucinogenic effect on the central nervous system of a controlled substance
        referenced in this guideline.

    (C) Whether a lesser or greater quantity of the controlled substance not referenced in this guideline is
        needed to produce a substantially similar effect on the central nervous system as a controlled
        substance referenced in this guideline.

                                                    13

      Case 3:18-cr-00133-RJC-DCK Document 42 Filed 03/10/21 Page 13 of 16
substantially similar to Fentanyl and, therefore, Petitioner’s sentence was never going to be based

on the marijuana equivalent of Fentanyl. [Id. at 18-19]. Instead, Petitioner argues that his sentence

was necessarily going to be based on the marijuana equivalent of morphine. Petitioner asserts that

had he been accurately advised of his potential sentencing exposure, he would not have pled guilty,

but would have proceeded to trial. [Id. at 20].

       Here, Petitioner admitted to conspiring to possess with intent to distribute U-47700, which

at the time, was a relatively new controlled substance. It was added to the controlled substance

list on a temporary basis in November 2016 and permanently in April 2018. 21 C.F.R. § 1308.01

et seq.; 81 F.R. 79389 (2016); 83 F.R. 17486 (2018). As noted, under the Guidelines, the chemical

structure, the effects on the nervous system, and the comparative strength of the controlled

substance were all proper considerations in determining the most closely related controlled

substance for determining the base offense level.        “Butyryl fentanyl and U-47700 share a

pharmacological profile similar to fentanyl, morphine, and other synthetic opioids. Both butyryl

fentanyl and U-47700 are abused for their opioid-like effects. Evidence suggests the pattern of

abuse of butyryl fentanyl and U-47700 parallels that of heroin and prescription opioid analgesics.”

83 F.R. 17486-01. “Similar to morphine and fentanyl, both butyryl fentanyl and U-47700 act as

µ-opioid receptor agonists. Data … demonstrates that butyryl fentanyl and U-47700 produce

pharmacological effects similar to fentanyl and morphine.” Food Drug Cosm. L. Rep. ¶ 40,803,

2018 WL 7571728 (Apr. 20, 2018). Given the newness of U-47700, the fact that it shares a

pharmacological profile similar to fentanyl and produces pharmacological effects similar to

fentanyl and morphine, Petitioner’s counsel’s alleged advice that fentanyl could be used as the

marijuana equivalent is not outside the wide range of reasonable professional assistance.

Moreover, the first case even mentioning U-47700 was not decided until July 2018, months after



                                                  14

     Case 3:18-cr-00133-RJC-DCK Document 42 Filed 03/10/21 Page 14 of 16
Petitioner pleaded guilty. See United States v. Okparaeka, No. 17-cr-00225, 2018 WL 3323822

(S.D.N.Y. July 5, 2018).

       Even if Petitioner could show deficient performance, he cannot show prejudice.

Petitioner’s claim that his attorney induced him to take the plea deal is belied by his sworn

testimony at the plea hearing. Namely, Petitioner testified that no one threatened, intimated, or

forced him to enter a guilty plea and that no one made any promises of leniency or a light sentence

to induce him to plead guilty. [CR Doc. 40 at 13]. Petitioner cannot now contradict those sworn

assertions. See Lemaster, 403 F.3d 216, 221-22. Proceeding to trial would not have been

objectively reasonable in any event. See United States v. Fugit, 703 F.3d 248, 260 (4th Cir. 2012)

(“The challenger’s subjective preferences, therefore, are not dispositive; what matters is whether

proceeding to trial would have been objectively reasonable in light of all of the facts.”). Here,

there was substantial evidence against Petitioner. Furthermore, the plea agreement recommended

that the amount of drugs involved in the offense was 1,003 grams of U-47700, the amount in the

package at issue, rather than the total historical value of the drugs, 4,012 grams, which included

the three packages Petitioner received for G in Atlanta. [See CR Doc. 28 at ¶ 26]. As such, without

the plea agreement, it is more likely Petitioner would have been sentenced based on a much higher

drug quantity, yielding up to a base offense level of 30.5 See U.S.S.G. §2D1.1(a)(5). Finally, the

Court sentenced Petitioner within the guidelines range to 120 months’ imprisonment and then

reduced his sentence to 90 month’s imprisonment on the Government’s motion under Rule 35(b)

of the Federal Rules of Criminal Procedure. [See Docs. 34, 35, 37]. As such, Petitioner’s claim



5Pursuant to U.S.S.G. § 2D1.1, comment, (n.8(D)), one gram of morphine equals 500 grams of marijuana.
Therefore, 4,012 grams of U-47700 equals 2,006,000 grams or 2,006 kilograms of marijuana. A drug
amount between 1,000 kilograms but less than 3,000 kilograms of marijuana yields a base offense level of
30. The guidelines range for a TOL of 30 and a criminal history category of VI would have been 168 to
210 months’ imprisonment.

                                                  15

     Case 3:18-cr-00133-RJC-DCK Document 42 Filed 03/10/21 Page 15 of 16
that he would have proceeded to trial but for counsel’s purported advice regarding the marijuana

equivalent under the Guidelines contradicts his testimony at the plea hearing and is not objectively

reasonable. The Court, therefore, will also deny this claim of ineffective assistance of counsel.

        In sum, because Petitioner cannot show deficient performance or prejudice, his ineffective

assistance claims will be dismissed. See Strickland, 466 U.S. at 687-88.

IV.     CONCLUSION

        For the foregoing reasons, the Court denies and dismisses Petitioner’s Section 2255

petition.

        IT IS, THEREFORE, ORDERED that:

        1.     Petitioner’s Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. §

               2255 [Doc. 1] is DENIED and DISMISSED.

        2.     IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

               Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

               appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

               (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

               jurists would find the district court’s assessment of the constitutional claims

               debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

               denied on procedural grounds, a petitioner must establish both that the dispositive

               procedural ruling is debatable and that the petition states a debatable claim of the

               denial of a constitutional right).

        IT IS SO ORDERED.                Signed: March 10, 2021




                                                    16

      Case 3:18-cr-00133-RJC-DCK Document 42 Filed 03/10/21 Page 16 of 16
